           Case 1:19-cr-00230-DAD-BAM Document 34 Filed 06/02/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00230-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE HEARING ON
                                                        GOVERNMENT’S PETITION TO REVOKE
13                         v.                           PRETRIAL RELEASE
14   KENNETH PATTERSON,                                 DATE: June 3, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     On March 2, 2020, the United States moved to revoke defendant’s pretrial release. The

21 matter was originally set for hearing on March 30, 2020. By stipulations between the parties, the

22 hearing was continued to May 6, 2020, then to June 3, 2020. Dkt. 26, 31.

23          2.     Defendant’s deadline for filing a response to the motion was May 20, 2020, with the

24 government’s reply due on May 27. Because defendant and the government have been discussing a

25 possible resolution to this matter, defendant did not file his response until May 28, 2020. Accordingly,

26 the government did not have an opportunity to prepare its response by the deadline. Accordingly, by
27 this stipulation, the parties jointly move to continue the government’s reply deadline to June 10, 2020

28 and to continue the June 3, 2020 hearing to June 22, 2020.

      STIPULATION TO CONTINUE HEARING AND               1
30    RELATED DATES
              Case 1:19-cr-00230-DAD-BAM Document 34 Filed 06/02/20 Page 2 of 2


 1

 2 IT IS SO STIPULATED
    Dated: May 31, 2020                             MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4
                                                    /s/ VINCENTE A.
 5                                                  TENNERELLI
                                                    VINCENTE A. TENNERELLI
 6                                                  Assistant United States Attorney
 7

 8    Dated: May 31, 2020                           /s/ RICHARD A. BESHWATE,
                                                    JR.
 9                                                  RICHARD A. BESHWATE, JR.
10                                                  Counsel for Defendant
                                                    KENNETH PATTERSON
11

12

13
                                      FINDINGS AND ORDER
14

15 IT IS SO ORDERED.

16
     Dated:     June 2, 2020                             /s/   Sheila K. Oberto        .
17                                             UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE HEARING AND       2
30    RELATED DATES
